972 So.2d 1016 (2008)
David TSCHIDA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2514.
District Court of Appeal of Florida, Second District.
January 4, 2008.
PER CURIAM.
David Tschida appeals the postconviction court's order that modified its oral pronouncement of sentence to the extent that Mr. Tschida is now allowed early termination *1017 of probation if he qualifies. The written judgment and sentence provide no limitation on early termination. We affirm.
In its order, the posteonviction court observed that "the only reference to `no early termination of probation' . . . in the court record is that which was orally pronounced . . . at sentencing." Mr. Tschida calls our attention to a memo of sentence that includes language prohibiting early termination of probation. Of course, this document is not an official sentencing document. See Woods v. State, 32 Fla. L. Weekly D2132, D2133, ___ So.2d ___, 2007 WL 2535257 (Fla. 2d DCA, Sept.7, 2007) (discussing the Tenth Judicial Circuit's use of "snap-out" forms in lieu of proper sentencing orders).
Affirmed.
SALCINES, DAVIS, and LaROSE, JJ., Concur.